          Case 5:17-cv-00383-F Document 264 Filed 10/19/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

     ROBERT H. BRAVER, for himself and all   )
     individuals similarly situated,         )
                                             )
              Plaintiff,                     )
                                             )
v.                                           ) Case No. 5:17-cv-00383-F
                                             )
     NORTHSTAR ALARM SERVICES, LLC, a        )
     Utah Limited Liability Company,         )
     YODEL TECHNOLOGIES, and                 )
     DOES 2-10, UNKNOWN INDIVIDUALS,         )
                                             )
              Defendants.                    )


       DEFENDANT NORTHSTAR ALARM SERVICES, LLC’S PROPOSAL
              AS TO SETTLEMENT CY PRES BENEFICIARY
          Case 5:17-cv-00383-F Document 264 Filed 10/19/20 Page 2 of 8




       As stated in Plaintiff’s otherwise unopposed motion for preliminary approval of

the settlement agreement (doc. no. 252, at 10), NorthStar opposes Plaintiff’s suggested cy

pres beneficiary, the National Consumer Law Center (“NCLC”), and, instead, proposes

as the cy pres beneficiary the BBB Institute for Marketplace Trust (the “BBB Institute”),

which is the 501(c)(3) foundation of the Better Business Bureau (“BBB”),1 with the funds

earmarked for TCPA-related consumer education and related work. Should the Court

find that both organizations would be appropriate cy pres beneficiaries, NorthStar does

not oppose the BBB Institute and NCLC splitting equally the monies, if any, remaining in

the settlement fund after any second distribution.

       The BBB Institute, like NCLC, is a general consumer protection organization.2

The BBB Institute’s mission “is to educate and protect consumers, promote best practices

for businesses, and solve complex marketplace problems.”3 It is focused on, among other

things, improving marketplace conditions by expanding consumer education to avoid

advertising and marketing scams, and encouraging business best practices.4 Indeed, it


1
       See October 19, 2020 Letter from Melissa Trumpower (Exh “1” hereto).
2
       The NCLC provides “free civil litigation representation, education, and advocacy
to low income people on consumer issues.” Wood v. J Choo USA, Inc., 2017 WL
4304800, at *6 (S.D. Fla. May 9, 2017) (splitting cy pres distribution between NCLC and
two legal aid societies in FACTA litigation); Alcala v. Meyer Logistics, Inc., 2019 WL
4452961, at *9-10 (C.D. Cal. June 17, 2019) (designating NCLC as the cy pres
beneficiary in a FCRA settlement); Moukengeshcare v. Ettman, Ettman & Cooper, PC,
2019 WL 5204809, at *2 (E.D.N.Y. Oct. 15, 2019) (same, but for litigation under the
FDCPA Act); McKnight v. Uber Techs, Inc., 2019 WL 3804676, at *3 (N.D. Cal. Aug.
13, 2019) (same, but for various consumer protection claims).
3
       See Exhibit 1.
4
       See id.

                                           -1-
          Case 5:17-cv-00383-F Document 264 Filed 10/19/20 Page 3 of 8




“provide[s] educational programs for a wide range of consumer groups, including the

military, veterans, students, seniors, and many others.”5 It and the BBB have published

TCPA-related articles educating consumers on their rights and how to avoid robocall

scams; and the BBB Institute is in the process of developing a TCPA education

curriculum.6     As “a non-partisan, neutral organization,”7 the BBB Institute has been

named cy pres beneficiary in numerous other marketing- and consumer protection-related

cases. See, e.g., Fitzhenry-Russell v. Coca-Cola Co., No. 5:17-CV-00603, doc. no. 95, at

20 (N.D. Cal. Oct. 3, 2019) (“[the BBB Institute] will indirectly benefit class members

who did not file a claim and are in line with the objectives of the consumer protection

statutes underlying plaintiff’s claims”); Kearney v. Equilon Enter’s LLC, No. 3:14-cv-

00254, doc. no. 138, at 4 (D. Ore. Oct. 25 2016); Beck-Ellman v. Kaz, No. 3:10-CV-

02134, doc. no. 90 (S.D. Cal. June 11, 2013).

       In this case, Plaintiff has alleged an unlawful form of telemarketing under the

TCPA, a consumer protection statute, and repeatedly harped on the purportedly false and

misleading content of Yodel’s soundboard calling scripts throughout his briefs. The

Court, too, has expressed its strong concerns regarding the content of Yodel’s scripts:

       [T]he court rejects the defendants’ suggestion that the actual content of the
       robocall scripts is irrelevant to a reckoning of their culpability. . . . It is one
       thing to have a technical violation [of the TCPA], committed by means of
       communications consisting of substantive content that was truthful and
       otherwise benign. It is another thing to systematically violate the TCPA by
       means of communications that were plainly and materially deceptive.

5
       See id.
6
       See id.
7
       See id.

                                              -2-
          Case 5:17-cv-00383-F Document 264 Filed 10/19/20 Page 4 of 8




Doc. no. 200 at 4. Assisting consumers in avoiding false and deceptive marketing, such

as that allegedly at issue in this case, while helping businesses comply with the law, is

squarely within the BBB Institute’s wheelhouse.         Further, any award of residual

settlement funds in this case to the BBB Institute will be earmarked for TCPA-related

purposes, see Exhibit 1, which is appropriate in TCPA class action settlements. See, e.g.,

Melito v. Am. Eagle Outfitters, Inc., No. 1:14-cv-02440, doc. no. 319, at 4 (S.D.N.Y.

Sept. 8, 2017) (approving NCLC and the National Foundation for Credit Counseling as

the cy pres recipients receiving an equal distribution, with the funds to NCLC being

earmarked for TCPA-related work). The BBB Institute is perfectly suited to be the cy

pres beneficiary in this case.

       By contrast, NCLC is the de facto lobbying arm for Class Counsel. NCLC

vociferously opposed NorthStar’s January 2019 FCC petition regarding soundboard

technology.8 NCLC also is the frequent cy pres beneficiary in Class Counsel’s TCPA

settlements, and has received nearly $1 million from just two of Class Counsel’s

numerous settlements over the past few years alone specifically “earmarked for work

associated with the FCC.” See Leung v. XPO Logistics, Inc., No. 1:15-cv-03877, doc.

no. 169 (N.D. Ill. Jan. 22, 2019) (NCLC stood to receive up to $268,127 after the court

questioned the propriety of both Class Counsel being invited to join NCLC’s leadership

(Partner’s Council) and NCLC’s intention to publicize its receipt of the cy pres award);

Willett v. Redflex Traffic Sys., Inc., No. 1:13-cv-01241, doc no. 271 (D.N.M. May 2,


8
       See     https://www.nclc.org/images/pdf/robocalls/group-comments-opp-northstar-
                                           -3-
          Case 5:17-cv-00383-F Document 264 Filed 10/19/20 Page 5 of 8




2017) (awarding NCLC approximately $640,000 from a $2.25 million fund from which

claims paid to class members totaled only about $291,616).

       It is not surprising that Plaintiff urges the Court to name NCLC as the cy pres

beneficiary here given NCLC’s recent claims in another one of Class Counsel’s cases

that, as of May 2018, it had made 103 pro-TCPA plaintiff filings at the FCC, including

many relating to cases brought by Class Counsel. Martinez v. Medicredit, Inc., No. 4:16-

cv-1138, doc. no. 103-1 (E.D. Mo. May 9, 2018). Settlement funds should not be used to

support one party’s counsel’s agenda. See, e.g., S.E.C. v. Bear, Stearns & Co. Inc., 626

F. Supp. 2d 402, 415 (S.D.N.Y. 2009) (“many cy pres distributions are channeled to

organizations that support the work done by plaintiffs’ attorneys, thus, indirectly

benefiting the plaintiffs’ attorneys” and expressing concern that “the specter of judges

and outside entities dealing in the distribution and solicitation of large sums of money

creates an appearance of impropriety”); Dennis v. Kellogg Co., 697 F.3d 858, 867 (9th

Cir. 2012) (“Cy pres distributions present a particular danger” that incentivizes “favoring

pursuit of self-interest rather than the class’s interests . . . .”).   Further, one FCC

Commissioner has criticized NCLC as the source of “misleading narrative[s about the

TCPA] being peddled by certain groups purporting to represent consumer interests.”

FCC, Remarks of FCC Commissioner Michael O’Rielly, at 3 (May 16, 2019) (emphasis

added).9 Just a few months ago, the FCC panned NCLC for taking the outrageous

position that the TCPA applies to and was intended to stop every type of call, hard stop.10


alarm-services-mar2019.pdf (last accessed Oct. 13, 2020).
9
       https://docs.fcc.gov/public/attachments/DOC-357496A1.pdf (last accessed Oct.
                                           -4-
           Case 5:17-cv-00383-F Document 264 Filed 10/19/20 Page 6 of 8




       Plaintiff is likely to rely on Leung v. XPO Logistics, Inc., 326 F.R.D. 185 (N.D. Ill.

2018) to support his selection of NCLC, but Leung underscores why NCLC is not an

appropriate cy pres beneficiary in this case. There, NCLC was named the cy pres

beneficiary despite an objection to Class Counsel’s ties to the organization. However, the

court stressed that its decision overruling the objection was based, in large part, because

“Keogh Law itself” – Plaintiff’s counsel here – was “not a member of the [NCLC’s]

Partners Council; the worst [the objector] can say is that Keogh Law has worked with

attorneys who are members of the Council. Nothing about these connections suggests

that Class Counsel is trying to ‘curry favor’ by designating NCLC as a cy pres recipient.”

Id. at 206 (emphasis in original). Since Leung was decided, Keogh Law has become an

active member of NCLC’s “leadership” and now sits on the organization’s Partners

Council.       See   NCLC,      Leadership     for    NCLC     (https://www.nclc.org/about-

us/leadership.html) (last accessed June 5, 2020).11

       For the foregoing reasons, NorthStar respectfully requests that the Court select the

BBB Institute as the cy pres beneficiary in this case, either on its own or equally splitting

any remaining distribution with NCLC.


13, 2020).
10
      FCC, Declaratory Ruling, In re P2P Alliance Pet. for Clarification, No. 02-278 ¶
12 (June 25, 2020) (https://docs.fcc.gov/public/attachments/DA-20-670A1.pdf) (last
accessed June 29, 2020).
11
        Humphreys Wallace Humphreys, PC – Plaintiff’s other law firm in this case – also
has ties to NCLC, being described by that organization as a long-time “NCLC supporter.”
See NCLC, The [NCLC] Honors David Humphreys and Luke Wallace
(https://www.nclc.org/about-us/2017-vern-countryman-award.html) (last accessed Oct.
13, 2020); see also Luke Wallace Decl. (doc. no. 255-1) ¶ 9.

                                             -5-
         Case 5:17-cv-00383-F Document 264 Filed 10/19/20 Page 7 of 8




Dated: October 19, 2020             Respectfully submitted,


                                     /s/ Daniel S. Blynn
                                    Daniel S. Blynn, Pro Hac Vice
                                    Stephen R. Freeland, Pro Hac Vice
                                    VENABLE LLP
                                    600 Massachusetts Avenue, NW
                                    Washington, DC 20001
                                    (202) 344-4000 / (202) 344-8300 (Fax)
                                    dsblynn@venable.com
                                    srfreeland@venable.com

                                    Elizabeth C. Rinehart, Pro Hac Vice
                                    VENABLE, LLP
                                    750 E Pratt St, Ste 900
                                    Baltimore, MD 21202
                                    (410) 528-4646 / (410) 244-7742 (Fax)
                                    lcrinehart@venable.com

                                    Brian R. Matula
                                    Oklahoma Bar No. 14778
                                    GUM, PUCKETT, MACKECHNIE,
                                    COFFIN & MATULA, LLP
                                    The Hightower Building
                                    105 N. Hudson Avenue, Suite 900
                                    Oklahoma City, OK 73102
                                    (405) 488-1212 / (405) 488-1216 (Fax)
                                    brmatula@gpmlegal.net

                                    Attorneys for Defendant
                                    NorthStar Alarm Services, LLC




                                     -6-
         Case 5:17-cv-00383-F Document 264 Filed 10/19/20 Page 8 of 8




                           CERTIFICATE OF SERVICE

       I hereby certify that on October 19, 2020, a copy of the foregoing document was
served upon all counsel of record via CM/ECF.

                           /s/ Daniel S. Blynn
                          Daniel S. Blynn

                          An Attorney for Defendant NorthStar Alarm Services, LLC




                                         -7-
